In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-417 CV

____________________


IN RE GOLDEN TRIANGLE CONVALESCENT CENTER a/k/a 

AMERICAN MEDICAL FACILITIES




Original Proceeding



MEMORANDUM OPINION (1)
	On September 8, 2003, Golden Triangle Convalescent Center a/k/a American
Medical Facilities filed its petition for writ of mandamus.  We stayed trial of the
underlying case on September 9, 2003.  The parties subsequently resolved the dispute.  On
September 30, 2003, the relator filed a motion to dismiss the petition.
	Accordingly, our order of September 9, 2003, is vacated and this original
proceeding is dismissed without reference to the merits.
	WRIT DISMISSED. 	
									PER CURIAM

Opinion Delivered October 2, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.